DETAILED ACTION
This Office action is regarding Applicant's claims filed 15 August 2022 to a prior Office action.  Claims 1-20 are pending.  
This Office Action is an Allowance after an AFCP 2.0 request. 
Allowable Subject Matter
Claims 1-20 are allowed, as presented on 15 August 2022.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1, 10 and 18, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record [prior art teaches searching for candidates for the location based query like cited reference Andri et al. and Stading et al. but does not teach the secondary location related data, with the data not contained in the primary datastore] does not disclose, in combination, the steps in independent claims 1, 10 and 18 of:
“searching, by the processor, a secondary datastore configured to store secondary location related data, for one or more data fields for the one or more candidates, the one or more data fields not contained in the primary datastore;
matching, by the processor, the one or more candidates with respective entities in the secondary datastore; 
augmenting, by the processor, the one or more candidates with the one or more data fields; and 
providing, by the processor, the augmented one or more candidates”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        

8/27/2022